The judgment of the Supreme Court was entered, January 26th 1880,
Per Curiam.
That Dock had means in his hands belonging to Miller was in evidence, but if the contrary had appeared he would have been estopped by his own declarations, upon the faith of which his verbal promise to pay the debt was accepted. Such being the case, it was clearly not within the Statute of Frauds. When the promise is to apply the funds or property of the debtor in the hands of the party, it is not necessary that the creditor should give up his recourse against the debtor upon the original claim. The promise is not a collateral but an original one, founded on sufficient consideration.
Judgment affirmed.